i          i      i                                                                            i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00403-CR

                                   IN RE Willie Louis JACKSON, JR.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: June 9, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 25, 2010, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus. No leave

is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52. Therefore,

relator’s motion for leave to file is DENIED as moot.

                                                                      PER CURIAM

DO NOT PUBLISH


           1
          … This proceeding arises out of Cause No. 2009CR9828, styled State of Texas v. Willie Louis Jackson, Jr.,
in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.